DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In the response filed on January 13, 2021, claims 1 and 7 have been amended, and claims 13 and 14 have been added.  Claims 1-14 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hagiwara et al. (US 2011/0075864 A1) in view of Terada et al. (US 2004/0028248 A1).
In re Claim 1, Hagiwara discloses an audio mixer (see FIGS. 1-2: 10 and ¶¶ 35-47) comprising: 
a reception portion that receives a user's operation (see FIG. 1: 16 and ¶ 41); and 
a controller (see FIG. 1: 11, 18; and ¶¶ 36 and 43) that performs 
display processing (see FIG. 1: via 15 and ¶¶ 40-41) that displays a channel overview screen (see FIG. 6: 200 and ¶¶ 66, 89-90, and 97-104) indicating a correspondence between a plurality of channels (see FIG. 2: 40) and a bus (see FIG. 2: 60, 70) on a display (see ¶¶ 97-104), and 
setting processing that, in a case where both (i) a specific operation is received through the reception portion (see FIG. 6, by way of send level symbol 236 and a minus-one button 237) and (ii) a channel included in the plurality of channels and a corresponding bus of the channel, as a mix-minus bus, are specified through the displayed channel overview screen while the channel overview screen is displayed (see FIG. 6: 200; and ¶¶ 4-6, 52, 60-61, 78-80, 84-85, and 97-105), associates the channel specified with the mix-minus bus (see FIG. 6, by way of send level symbol 236 and minus-one button 237 via MO switch 55; and ¶¶ 112-114) so that a signal of channels other than the associated channel will be output to the mix-minus bus (Id., where the specific bus may be a MIX MINUS bus and the association may be the removal of the specified channel via the minus-one button 237/MO switch 55).
Hagiwara fully enables the claimed invention as set forth above but does not specify a mix-minus owner channel on the input channel screen. Which is to say, Hagiwara fails to explicitly disclose: setting processing that, in a case where both (i)… and (ii) a channel included in the plurality of channels and a corresponding bus of the channel are specified as a mix-minus owner channel and a mix-minus bus the mix-minus owner channel with the mix-minus bus (emphasis added).
In the same audio mixer endeavor, Terada is related to a mixing signal-path setting apparatus and mixing signal-path setting program for setting signal paths for a system that mixes signals of a plurality of channels (see ¶ 1). Terada provides an improved mixing signal-path setting apparatus and mixing signal-path setting program which can use an existing or conventional signal path setting function to perform a function of outputting mixed signals with a signal of a particular input channel excluded therefrom (see ¶13). To accomplish this, Terada specifically provides a mixing signal-path setting apparatus for making a setting such that signals of one or more input channels, selected from among a plurality of input channels, are mixed into at least one of a plurality of output channels, which comprises: a first signal path setting section that selects one or more input channels from among the plurality of input channels and makes a setting such that signals of the selected one or more input channels are mixed into a first output channel of a plurality of output channels; an exclusion setting section that sets a particular input channel to be excluded from the plurality of input channels; and a second signal processing section that makes a setting such that the signals of the one or more input channels, selected via the first signal processing section and having the signal of the particular input channel excluded therefrom, are mixed into a second output channel of the plurality of output channels (see ¶ 14; see also ¶ 16). The first signal path setting section performs the existing or conventional signal path setting function (see ¶15). Mix-minus signal with respect to a mixed signal, obtained by mixing the signals of the selected one or more input channels into the first output channel in accordance with the setting by the first signal path setting section, can be obtained through the second output channel (Id.). Namely, to perform the mix-minus function, the exclusion setting section sets a particular input channel to be excluded from the plurality of input channels (Id.). The second signal path setting section excludes the signal of the particular input channel, selected or set by the (Id.).
In this way, Terada teaches:
setting processing (see FIG. 3 and ¶ 60, where the processing flow is started up by the human operator clicking one of the mix-minus buttons 421-424,…,42m after displaying the “channel-to-mix” display screen 41, and where the processing can also be started up by operation of a predetermined operator on the mixing console) that, in a case where both (i) a specific operation is received through the reception portion (see FIG. 3: S31 and ¶ 61, when the mix-minus button 421 has been clicked by the human operator, the first input channel CH1 is set as a to-be-excluded input channel at step S31; and ¶58, where reference numerals 421-424 represent mix-minus buttons operable to set a to-be-excluded input channel) and (ii) a channel included in the plurality of channels and a corresponding bus of the channel are specified as a mix-minus owner channel and a mix-minus bus through the displayed channel overview screen (Id., when a mix-minus button 42m is clicked by the human operator, the corresponding input channel CHm is set as a to-be-excluded input channel at step S31; and Fig. 3: S32-S33 and ¶ 62, where at next step S32, the job selection screen 44 of Fig. 4B is displayed as a pop-up screen, where “CH1” is displayed in its to-be-excluded input channel display section 45, and where at step S33, the human operator clicks one mix output channel from a mixing bus list 46, and then, once the user clicks an “OK” button, designation of the mix-minus output channel is accepted) while the channel overview screen is displayed (see FIG. 4A: “Channel-to-Mix” Display Screen 41 which comprises the mix-minus buttons 421-424,…,42m) and without having to display another screen (see ¶¶ 48-49, where CPU 15 controls a display device 12 by creating display screens, and controls, faders, motors, etc., and also displays operators on the display screen to allow operation via GUI, and where settings can be collectively stored in the flash memory 16 as “scene data” in such a manner that the panel settings can be collectively read out as ; ¶ 75, where two mix-minus modes may be provided, so that a mode designating section can switch between the first and second mix-minus modes as necessary; and ¶ 86), associates the channel specified as the mix-minus owner channel with the mix-minus bus (see Fig. 3: S32-S33 and ¶ 62, where the human operator clicks one mix output channel from a mixing bus list 46, and then, once the user clicks an “OK” button, designation of the mix-minus output channel is accepted) so that a signal of channels other than the associated channel will be output to the mix-minus bus (see FIG. 3: S34 and ¶ 64, where at step S34, settings are made for creating signal paths such that signals of all input channels, other than the to-be-excluded input channel, having been set to be coupled to the stereo bus unit 57 can be output via the signal paths to the mix-minus output channel; and ¶¶ 65-70).
Based on the foregoing, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Hagiwara’s audio mixer by incorporating the mix-minus configuration features of Terada’s audio mixer as it amounts to nothing more than routine experimentation while yielding predictable results. At least one motivation would have been to eliminate a need to separately make signal delivery settings corresponding to the signal delivery settings in the original signal paths (see Terada, ¶ 70).

In re Claim 2, Hagiwara discloses: wherein the controller changes processing depending on presence or absence of the channel associated with the mix-minus bus (see ¶61; and see ¶¶112-116).

In re Claim 3, Hagiwara discloses: wherein the controller performs an alarm indication on the display, when the channel is specified (see ¶¶112-116; see also ¶81).

In re Claim 4, Hagiwara discloses: wherein the controller associates two or more channels with the mix-minus bus (see figs. 2, 3, and 6; and see ¶¶61 and 78).
In re Claim 5, Hagiwara discloses wherein the reception portion receives an instruction of excluding the channel (see ¶¶52, 60-61, 78-80, and 84-85; and see ¶¶97-104), and the controller performs an alarm indication on the display, in a case where no channel to be associated with the mix-minus bus when the reception portion receives the instruction of excluding the channel (see ¶¶112-116; see also ¶81).

In re Claim 6, Hagiwara discloses wherein the mix-minus bus is related to other buses (see figs. 2, 3, and 6; and see ¶¶61 and 78), and when the channel is specified, the controller associates the specified channel with the other buses that are related to the mix-minus bus associated with the specified channel (Id., and see ¶¶97-104 and 107-116).

Claims 7-12 essentially recite the same limitations as claims 1-6 and are rejected for similar reasons. Therefore, Hagiwara in view of Terada makes obvious all limitations of the claims.

In re Claim 13, Terada teaches wherein the channel included in the plurality of channels and the corresponding bus of the channel are specified as the mix-minus owner channel and the mix-minus bus (see FIG. 3: S31 and ¶61, when the mix-minus button 421 has been clicked by the human operator, the first input channel CH1 is set as a to-be-excluded input channel at step S31; and ¶58, where reference numerals 421-424 represent mix-minus buttons operable to set a to-be-excluded input channel) by receiving a single user operation through the displayed channel overview screen while the specific operation is received (see ¶¶48-49, where CPU 15 controls a display device 12 and also displays operators on the display screen to allow operation via GUI, and where settings can be collectively stored in the flash memory 16 as “scene data” in such a manner that the panel settings can be collectively read out as necessary; ¶75, where two mix-minus modes may be provided, so that a mode designating section can switch between the first and second mix-minus modes as necessary; and ¶86).

Claim 14 essentially recites the same limitations as claim 13 and is rejected for similar reasons. Therefore, Hagiwara in view of Terada makes obvious all limitations of the claim.

Response to Arguments
Applicant's arguments filed January 13, 2021 have been fully considered but they are not persuasive.
On page 6 of the Remarks, Applicant first notes, “[I]n Terada, the mix-minus owner channel and the mix-minus bus are specified via operations respectively received through the “channel-to-mix” display screen 41 and the job selection screen 44.” Applicant then argues, “Terada clearly fails to disclose or even remotely suggest [the amended] features.” Examiner respectfully disagrees.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In this case, Hagiwara discloses that the structure and concrete processing of the device, the display styles on the screens, the operation methods, and so on are not limited to those described in the above embodiment (see ¶174), and that the digital mixer 10 can be realized not only by dedicated hardware but also as a function of DAW (digital audio workstation) application running on a PC (see ¶183). Regarding Terada, CPU 15 controls a display device 12, and also displays operators on the display screen to allow operation via GUI, and settings can be collectively stored in the flash memory 16 as “scene data” in such a manner that the panel settings can be collectively read out as necessary (see ¶¶48-49). In (see ¶¶75 and 86). Thus, Hagiwara and Terada are fully capable of performing the audio mixer functions as claimed. Examiner has detailed above the manner in which the prior art enables the claimed invention.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER L ELJAIEK whose telephone number is (571)272-5474.  The examiner can normally be reached on Monday-Thursday, 9:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DUC M NGUYEN can be reached on (571)272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALEXANDER L. ELJAIEK/
Examiner
Art Unit 2651



/DUC NGUYEN/               Supervisory Patent Examiner, Art Unit 2651